Citation Nr: 1214085	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-25 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to October 19, 2010 and in excess of 30 percent from October 19, 2010 for sinusitis.  

2.  Entitlement to a disability rating in excess of 10 percent for hemorrhoids.  

3.  Entitlement to a disability rating in excess of 10 percent for hiatal hernia with gastroesophageal reflux disease (GERD) and hyper-contractile.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from March 1947 to October 1951 and from January 1952 to July 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2010, the Veteran testified during a hearing held at the RO before the undersigned.  A transcript of the proceeding is of record. 

In July 2010, the Board referred the issues of entitlement to service connection for a cardiac disability including coronary artery disease and angina, entitlement to service connection for an upper respiratory condition, including bronchopneumonia, bronchitis, and frequent colds (previously denied as pathology to account for shortness of breath), entitlement to service connection for chloracne, and entitlement to service connection for peripheral neuropathy, to the Agency of Original Jurisdiction (AOJ) for appropriate action.  At this time, the Board also denied service connection for bilateral hearing loss and tinnitus, and therefore, they are no longer in appellate consideration.  In addition, the Board remanded the issues of service connection for the bilateral fingers and thumb disability, bilateral hand disability, bilateral wrist disability and bladder cancer to the AOJ/RO to issue a statement of the case (SOC) for these issues.  Finally, the Board also remanded the claims for increased ratings for sinusitis, hemorrhoids, and a hiatal hernia for additional development.  

A SOC was issued in April 2011 for the issues of service connection for bilateral fingers and thumb disability, bilateral hand disability, bilateral wrist disability and bladder cancer and the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for upper respiratory condition, including bronchopneumonia, bronchitis, and frequent colds.  No substantive appeal was received thereafter.  Thus, these issues are not in appellate status.  

In a January 2012 rating decision, the Veteran was awarded a 30 percent disability rating for sinusitis, effective October 19, 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of a disability rating in excess of 10 percent for hiatal hernia with GERD and hyper-contractile is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, for the period prior to October 19, 2010, his sinusitis was productive of six or more non incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge.  

2.  For the period prior to October 19, 2010, the Veteran's sinusitis was productive of up to three incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, and six non incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge.  

3.  The evidence of record demonstrates that the Veteran's hemorrhoids are productive of recurrent small internal hemorrhoids and small to medium external hemorrhoids, but no thrombosis, persistent bleeding, or secondary anemia or fissures.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, for the period prior to October 19, 2010, the criteria for a 30 percent disability rating for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2011).  

2.  For the period from October 19, 2010, the criteria for a disability rating in excess of 30 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6513 (2011).  

3.  The criteria for a disability rating in excess of 10 percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7336 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims for increased ratings in the May 2007 rating decision, he was provided notice of the VCAA in December 2006.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran also received notice in December 2006, pertaining to the downstream disability rating and effective date elements of his claims, and was furnished a SOC in June 2008 with subsequent re-adjudication in a January 2012 supplemental SOC.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

The Veteran's actions are also indicative of his actual knowledge of the requirements for substantiating his increased rating claim.  The Veteran has provided testimony and reported to VA examiners of his current symptomatology of his sinusitis and hemorrhoids and the effects on his daily activities.  Based on this evidence, the Board is satisfied that the Veteran had actual knowledge of what was necessary to substantiate his increased rating claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes  private medical records, VA outpatient treatment reports, adequate VA examinations and statements and testimony from the Veteran and his representative.  

This case was previously remanded by the Board in July 2010 to provide the Veteran with adequate VA examinations for his sinusitis and hemorrhoids.  As the VA examiner performed all the tests necessary to evaluate the Veteran's current sinusitis and hemorrhoid disabilities and complied with the Board's remand instructions, the Board is satisfied that the development requested by its July 2010 remand has now been satisfactorily completed and substantially complied with respect to these two issues.  See Stegall, 11 Vet. App. 268 (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  This includes action for another request for outstanding treatment records.  

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

Analysis

1.  Sinusitis

The Veteran's sinusitis is currently rated under Diagnostic Code 6513, which provides ratings for maxillary chronic sinusitis.  Diagnostic Codes 6510 (pansinusitis), 6511 (ethmoid sinusitis), 6512 (frontal sinusitis), 6513 (maxillary sinusitis), and 6514 (sphenoid sinusitis) are to be rated under the General Rating Formula for Sinusitis.  The General Rating Formula for Sinusitis provides a noncompensable (0 percent) rating for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2011).  

The Veteran contends that his sinusitis warrants higher disability ratings than those presently assigned prior to and from October 19, 2010.  

It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, as the Veteran filed his claim in November 2006, VA must review the evidence of record from November 2005.  

A March 2006 private medical record reflects that the Veteran reported a history of sinusitis in the past and presented with complaints of rhinitis and a stuffy nose.  He also was noted to have a deviated septum, some recent sinus congestion and difficulty breathing through his nose.  The Veteran reported the last time he required antibiotics for sinusitis was apparently six months ago, which were given by VA.  A clinical evaluation revealed a deviated septum to the right.  The Veteran was diagnosed with a deviated septum to the right side and rhinitis.  

In a May 2006 private medical record, the Veteran was noted to have sinus problems for a long time which were worse at this time with draining into the chest.  No fever or cough was found.  He complained of a runny nose and drainage with sneezing worsening in the last few days.  Other complaints included a watery nasal discharge, bilateral nasal discharge, nasal passage blockage did not get better or worse, a cough, and symptoms were not relieved by medication.  In addition there was no yellow nasal discharge, no purulent discharge and no headache,.  A physical examination revealed rhinorrhea bilaterally, no sinus or maxillary sinus tenderness.  The Veteran was diagnosed with allergic rhinitis and prescribed Flonase nasal spray.  

A November 2006 VA outpatient treatment report reflects that the Veteran was treated for a flare up of sinus problems with sinus drainage and was prescribed medication for such.  Prior to this date, the last treatment for his sinusitis was in August 2005.  

At an April 2007 VA examination, the Veteran reported he treated his sinusitis with over the counter medications constantly and was last treated with antibiotics for an infection over a year earlier.  He reported he had been treated on multiple occasions for infections and had never been seen by an ear, nose, and throat (ENT) specialist for treatment.  His current treatment included the daily use of Flonase nasal spray and Claritin.  The Veteran had a reported history of perennial nasal allergies and sinusitis.  No history of incapacitating episodes was reported.  The Veteran did note a history of approximately four non incapacitating episodes with headache, purulent drainage, and sinus pain, which required no treatment by antibiotics.  He reported having current rhinitis symptoms of nasal congestion, excess nasal mucous and itchy nose and current sinus symptoms of headaches, sinus pain, sinus tenderness and fever, occurring at least on a monthly basis but less than a weekly basis.  The Veteran also reported having some occasional breathing difficulty.  A physical examination revealed evidence of sinus disease including tenderness, left nare with hard, nontender turbinates and the sinuses affected were the maxillary.  Signs of nasal obstruction were present, with 60 percent left nasal obstruction and 0 percent right nasal obstruction.  No nasal polyps were present.  Septal deviation was noted due to trauma.  No findings of permanent hypertrophy of turbinates from bacterial rhinitis, rhinoscleroma, tissue loss, scarring, deformity of the nose, Wegener's granulomatosis or granulomatous infection, or laryngectomy were noted.  A large amount of white post nasal drip was visible in the posterior, oropharyngeal area.  A computerized tomography (CT) scan of the paranasal sinuses revealed a deviation of the nasal septum to the left and the prominence of nasal turbinates.  The Veteran was reportedly retired due to age or duration of work.  He was diagnosed with episodic sinusitis, deviated septum with prominent left turbinates.  No effects on his usual occupation were noted as he was not employed and there were no effects on his usual daily activities noted.  

In an April 2007 VA outpatient treatment report reflects that the Veteran was treated for sinusitis complaints with a new flare up of headaches and greenish rhinorrhea and allergic rhinitis with on and off nasal congestion.  He was found to be stable with a flare up of sinusitis.  

A June 2007 VA outpatient treatment report reflects the Veteran underwent a septoplasty in June 2007.  

A July 2007 private treatment report reflects the Veteran complained of sinus congestion with post nasal drip and greenish drainage from his nostril a week ago.  Clinical findings revealed the nasal septum was not deviated on gross inspection, there was no visible nasal discharge, and the oral mucosa was smooth, pink, and showed no ulcerations.  He was diagnosed with possible sinusitis.  

In a July 2007 VA outpatient treatment report, the Veteran was noted to have an ENT follow up for post op nasal surgery and had some crusts removed from the left side, after which, his nasal passage airway had improved nicely.  At this time, he also complained of having a frontal headache which he attributed to his sinus diagnosis, although the VA treatment provider noted his very normal sinus scan and informed him that the headache was attributed to a different cause than the sinus diagnosis.  

An August 2007 VA outpatient treatment report revealed that the Veteran complained of sinus congestion with a productive cough and greenish phlegm.  He was found to be stable.  

In a September 2007 private medical record, the Veteran complained of having fallen sick while in Germany and had developed sinus congestion, post nasal drip, and symptoms of sinusitis followed by a productive cough and general malaise.  After being provided with antibiotics, antihistamine and anti inflammatories, he had significant improvement of his respiratory symptoms.  The Veteran was diagnosed with rhinitis with symptoms of sinusitis and recent bacterial infection and was instructed to complete a course of antibiotics.  

In October 2007, the Veteran was treated at the VA for complaints of ongoing sinus drainage problems despite his medication and was continued in his present medications.  

A December 2007 private medical record reflects the Veteran was treated for sinusitis with post nasal drip, and was noted to continue current management at the VA clinic.  

In a January 2008 VA outpatient treatment report, the Veteran was treated for complaints of sinus drainage and non productive cough.  

A January 2008 private medical record reflects that the Veteran complained of sinus congestion, headache, and general malaise.  A clinical evaluation revealed the nasal septum was not deviated on gross inspection, there was no visible nasal discharge, and the oral mucosa was smooth and pink and showed no ulcerations.  

In a March 2008 private medical record, the Veteran was treated for recurrent sinus symptoms with post nasal drip and cough.  A clinical evaluation revealed the nasal septum was not deviated on gross inspection, there was no visible nasal discharge, and the oral mucosa was smooth and pink and showed no ulcerations.  The Veteran was diagnosed with acute sinusitis with associated post nasal drip and a CT scan of the sinuses was ordered.  

An April 2008 private medical report reflects that the Veteran was treated for sinusitis with antibiotics with a good response.  At this time it was noted he had minimal symptoms and a CT scan of the sinuses revealed mild chronic sinusitis without evidence of significant nasal septum deviation or areas of obstruction.  A clinical evaluation revealed the nasal septum was not deviated on gross inspection, there was no visible nasal discharge, and the oral mucosa was smooth and pink and showed no ulcerations.  

In an April 2008 VA outpatient treatment report, the Veteran was treated for complaints of sinus draining for the past six to eight weeks.

In a June 2008 private medical report, the Veteran complained of sinus drainage and productive cough for the past four to five days. 

In August 2008, the Veteran was treated by a private physician for complaints of sinus congestion, post nasal drip and cough.  He presented with right frontal headache, right maxillary congestion, post-nasal drip and cough.  A clinical evaluation revealed the nasal septum was not deviated on gross inspection, there was no visible nasal discharge, and the oral mucosa was pink and showed no ulcerations.  The Veteran was diagnosed with acute sinusitis with related headache and a cough due to post nasal drip.  An August 2008 private CT scan of the sinuses revealed mild chronic bilateral anterior ethmoid rhinosinusitis.  At this time the Veteran was prescribed an antibiotic, Augmentin.  

A September 2008 private treatment report reflects that the Veteran complained of moderate nasal congestion involving both sides of the nose and bilateral sinuses.  He also reported that symptoms are improved with antibiotics.  He reported headache, sinus pain, nasal pain and post nasal drainage.  Prior treatments for this condition included antibiotics and intranasal corticosteroids.  A physical examination of the nose revealed normal appearance, no tenderness on palpation, normal size, no nasal discharge, no lesions, no evidence of trauma, and nostrils patent without discharge.  The Veteran was diagnosed with chronic sinusitis and prescribed nasal sprays, Nasonex and SIG.  

In an October 2008 VA outpatient treatment report, the Veteran was followed up for chronic maxillary sinusitis and complained of chronic post nasal drip.  A physical examination of the nose revealed the right appeared tighter than the left.  He was assessed with chronic maxillary sinusitis and continued on the same treatment. 

In April 2009, the Veteran sought treatment at a private medical facility for complaints of sinus congestion.  He denied any headaches and complained of intermittent episodes of sinus congestion.  On a previous visit, he was given a full course of antibiotics for sinusitis.  A clinical evaluation revealed the nasal septum was not deviated on gross inspection, there was no visible nasal discharge, and the oral mucosa was pink, smooth and showed no ulcerations.

In May 2009, the Veteran was treated at VA for a flare up of chronic maxillary sinusitis and was prescribed penicillin. 

A September 2009 private medical record reflects that the Veteran complained of sinus congestion for which he was taking both nasal drops and an antihistamine, as prescribed by VA.  A clinical evaluation revealed the nasal septum was not deviated on gross inspection, there was no visible nasal discharge, and the oral mucosa was pink, smooth and showed no ulcerations.  He was diagnosed with chronic sinusitis.  The Veteran was continued on the same antihypertensive medication and was to use a nasal saline spray.  

In an October 2009 VA outpatient treatment report the Veteran complained of having sinus pressure for a month.  He was later treated at the VA in October 2009 for complaints of recurrent, persistent sinus drainage, headache, productive cough, and facial aches for approximately one month.  The Veteran was diagnosed with recurrent sinusitis and provided an antibiotic, Augmentin, and a sinus rinse.  

A December 2009 VA outpatient treatment report reflects the Veteran had a flare up of chronic maxillary sinusitis two months earlier but now felt better.  He also complained of continued post nasal drip.  The Veteran was assessed with chronic maxillary sinusitis and continued with his present prescribed medication.

A January 2010 private treatment reports reflects that the Veteran complained of significant sinus drainage and a sore throat.  A clinical evaluation revealed the nasal septum was not deviated on gross inspection, there was no visible nasal discharge, and the oral mucosa was pink, smooth and showed no ulcerations.  The Veteran was diagnosed with rhinitis and acute bronchitis, complicated with a bacterial infection and was provided with  medication, Nasonex and Ceftin (an antibiotic).

In a February 2010 Travel Board hearing, the Veteran responded "yes" when asked if he had two or more incapacitating episodes a year of sinusitis requiring four to six weeks of antibiotic treatment or more than six non incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  He also responded "yes" when asked if he had near constant sinusitis characterized by headaches, pain, tenderness and infected sinus, purulent discharge or crusting after repeated surgeries.  The Veteran testified that he had surgery on his nose which resulted in a failed operation and his nose was partially clogged to about sixty percent on the right.  

A May 2010 private medical record reflects that the Veteran complained of post nasal drip, sinus congestion, frontal pressure and purulent sinus drainage.  A clinical evaluation revealed the nasal septum was not deviated on gross inspection, there was no visible nasal discharge, and the oral mucosa was pink, smooth and showed no ulcerations.  He was diagnosed with acute sinusitis.  At this time, the physician recommended referral to an ENT specialist but the Veteran declined, stating that his symptoms were minimal.  He was started on an antibiotic, Levaquin for 10 days.  

A June 2010 private medical record reflects that the Veteran was assessed with acute sinusitis and provided a prescription for Azithromax, a subclass of antibiotic, for acute sinusitis.  

In a July 2010 VA outpatient treatment report, the Veteran complained of sinus pressure and was assessed with a flare up of chronic maxillary sinusitis.  He was provided a Z-pack and Mucinex for treatment.  

In a September 2010 private medical report, the Veteran reported that he had an episode of sinusitis on a previous visit which improved with antibiotics and still complained of symptoms of sinus congestion and rhinitis, which were worse in the mornings.  A clinical evaluation revealed the nasal septum was not deviated on gross inspection, there was no visible nasal discharge, and the oral mucosa was pink, smooth and showed no ulcerations.  The Veteran was diagnosed with a history of sinusitis.  

At an October 2010 VA examination, the Veteran reported a history of chronic sinusitis with current treatment including Flonase nasal spray and chlorpheniramine (an antihistamine).  He reported an average of six to eight sinus infections annually, three to four of which required antibiotic treatment.  His last bout of sinusitis requiring antibiotics was in September 2010.  The Veteran reported that his symptoms had gotten progressively worse.  He noted a prior surgery in June 2007 for a submucosal resection for septal deviation with obstruction.  A history of sinusitis was noted.  The Veteran reported also having incapacitating episodes, including three which required four to six weeks of antibiotic treatment.  He also reported a history of six non incapacitating episodes with symptoms of sinus pain, headache and fever, and lasting 14 days.  Current sinusitis symptoms included purulent nasal discharge, headaches and sinus pain.  Headaches were reported at least monthly but less than weekly.  The Veteran also reported having frequent breathing difficulty.  A physical examination revealed evidence of sinus disease including tenderness of the maxillary sinuses, with no evidence of active disease.  Nasal obstruction of 30 percent on the right and 0 percent on the left was noted.  Septal deviation was found.  Permanent hypertrophy of turbinates from bacterial rhinitis was found.  There were no findings of rhinoscleroma, tissue loss, scarring, deformity of the nose, Wegener's granulomatosis or granulomatous infection, or laryngectomy.  The Veteran was noted to have retired in 1989 due to eligibility by age or work.  He was diagnosed with chronic sinusitis with no effects on his employment, as he was not employed, and no effects on his usual daily activities.  

A January 2011 VA outpatient treatment report reflects the Veteran was treated for a persistent cough secondary to chronic history of sinusitis problems and post nasal drip.  A physical examination revealed evidence of post nasal drip.  The Veteran was diagnosed with a history of allergic rhinitis with sinus discomfort.  

In a February 2011 private medical record, the Veteran complained of sinus congestion with post nasal drip and nasal drainage.  A physical examination revealed he had a very bright red and very erythematous throat.  The Veteran was diagnosed with acute sinusitis and provided Clarinex for 10 days and Augmentin for 10 days, and perhaps another 10 days if symptoms persisted.  

After a careful review of the of the record, the Board finds that the Veteran's sinusitis warrants a disability rating of 30 percent, but no higher, prior to October 19, 2010 and does not warrant disability rating in excess of 30 percent at any time from October 19, 2010.  

In this regard the Board notes that, prior to October 19, 2010, the Veteran's sinusitis was productive of six or more non incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge.  In this regard, the Board observes that the private and VA medical evidence of record demonstrates continued treatment for non incapacitating episodes of sinusitis, wherein antibiotics were prescribed at times, including approximately three times in 2006, seven times in 2007, nine times in 2008, five times in 2009 and five times in 2010 prior to the October 2010 VA examination.  The Board observes that the medical evidence does not demonstrate that antibiotics were provided for up to four to six weeks although such treatment was provided for treatment of symptoms at times and, the Veteran reported no history of incapacitating episodes and approximately four non incapacitating episodes in the past year in the April 2007 VA examination.  Therefore, resolving all doubt in favor of the Veteran, a 30 percent disability rating, but no higher, is warranted for sinusitis prior to October 19, 2010.  

The Board also observes that the Veteran's sinusitis does not warrant disability rating in excess of 30 percent at any time prior to or from October 19, 2010.  In this regard, the Board observes that the Veteran's sinusitis throughout the duration of the appeal has been productive of at least six or more non incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge and up to three incapacitating episodes as reported by the Veteran in the October 2010 VA examination.  The Board also observes that, at no time during the pendency of the appeal has the Veteran's sinusitis demonstrated findings of radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The private and VA medical evidence of record demonstrates that the Veteran's sinusitis was characterized as mild by CT scans performed in 2008.  Additionally, the Veteran's sinusitis symptoms, while treated continually, were shown by the medical evidence of record to consist of acute flare ups which resolved following medication.  In fact, the Veteran also reported in the April 2007 VA examination of having no history of incapacitating episodes and approximately four non incapacitating episodes with headache, purulent drainage, and sinus pain, which required no treatment by antibiotics and he reported in the October 2010 VA examination of having three incapacitating episodes which required four to six weeks of antibiotic treatment and history of six non incapacitating episodes with symptoms of sinus pain, headache and fever.  As such, the Board finds that the Veteran's sinusitis is appropriately rated as 30 percent disabling under Diagnostic Code 6513 for the periods prior to and from October 19, 2010, as the current symptoms more nearly approximate the criteria for a 30 percent disability rating, and no higher, since the date of his claim.  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 30 percent at any time from October 19, 2010.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Veteran's disability has been no more than 30 percent disabling since that date, so his rating cannot be "staged" because the 30 percent rating represent his greatest level of functional impairment attributable to this condition since that date.  Since the preponderance of the evidence is against the claim for a disability rating in excess of 30 percent from October 19, 2010 for sinusitis, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Thus, the Board concludes that, resolving all doubt in favor of the Veteran, a 30 percent disability rating, but no higher, is warranted prior to October 19, 2010 for sinusitis and that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent for sinusitis from October 19, 2010.

2.  Hemorrhoids

The Veteran's hemorrhoids are rated under Diagnostic Code 7336, which provides ratings for external and internal hemorrhoids.  For mild or moderate hemorrhoids, a noncompensable rating is assigned.  A 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  Diagnostic Code 7336, 38 C.F.R. § 4.114.

The Veteran contends that he is entitled to higher disability rating for his current hemorrhoids than the 10 percent currently assigned.  

It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, as the Veteran filed his claim in November 2006, VA must review the evidence of record from November 2005.  

In a March 2006 VA outpatient treatment report, the Veteran's hemorrhoids were found to be stable.  

At an April 2007 VA examination, the Veteran reported an increase in hemorrhoids since his last VA examination with progressively worse symptoms.  He reported using suppositories three times a week.  His current symptoms included anal itching, burning, difficulty passing stool, and pain.  A history of hemorrhoids was noted.  No bleeding was reported.  The Veteran had four recurrences without thrombosis and no history of thrombosis, fecal incontinence or perianal discharge was noted.  A physical examination revealed the presence of 1 centimeter (cm) clusters of beefy red and inflamed external and 1 cm clusters of internal hemorrhoids.  Hemorrhoids were not reducible and there was no evidence of prolapse, thrombosis, bleeding, fissures, excessive redundant tissue, anorectal fistula, anal or rectal stricture, impaired sphincter, or rectal prolapse.   The Veteran was noted to be retired due to eligibility by age or duration of work.  He was diagnosed with internal/external hemorrhoids with failed surgical excision.  There were no reported effects on employment as he was not employed.  The effects on the Veteran's daily activities included: no effects on feeding, bathing, toileting, dressing, or grooming; mild effects on shopping; moderate effects on chores, exercise, recreation, and traveling; and prevention of sports.  In addition, the examiner also noted the Veteran had difficulty at times with sitting, bending and lifting type activities.  

In a February 2010 Travel Board hearing, when asked whether he had hemorrhoids with persistent bleeding or secondary anemia or with fissures, the Veteran answered "no" and testified that this underwear was stained from time to time from leakage or bleeding.  He also testified that he was being treated for anemia, although he was unsure whether that was due to his hemorrhoids.  

In an October 2010 VA examination, the Veteran's hemorrhoid symptoms included daily pruritus, swelling and difficulty with bowel movements.  He reported bleeding occurred infrequently, one to two times a month.  His current treatment included suppositories used nearly daily.  The Veteran stated the course of his hemorrhoids has gotten progressively worse since their onset.  Current symptoms also included anal itching, burning, and diarrhea, difficulty passing stool, pain and swelling.  Occasional bleeding was again noted.  Four recurrences without thrombosis were reported and a history of thrombosis was noted.  No recurrence of thrombosis, history of fecal incontinence or history of perianal discharge was reported.  A physical examination revealed the presence of small internal and small to medium external hemorrhoids.  Hemorrhoids were reducible.  There was no evidence of prolapse, thrombosis, bleeding, fissures, excessive redundant tissue, anorectal fistula, anal or rectal stricture, impaired sphincter, or rectal prolapse.   The Veteran was noted to be retired in 1989 due to eligibility by age or duration of work.  He was diagnosed with hemorrhoids.  There were no reported effects on employment as he was not employed.  The effects on the Veteran's daily activities included mild effects on traveling.  In addition, the examiner also noted difficulty with sitting for prolonged periods of time and therefore travel was mildly limited.  

After a careful review of the record, the Board finds that the Veteran's hemorrhoids do not warrant a disability rating in excess of 10 percent at any time since the date of his claim for increase.  In this regard the Board notes that the objective medical evidence of record reflects findings of recurrent small internal hemorrhoids and small to medium external hemorrhoids, but no thrombosis, persistent bleeding, or secondary anemia or fissures.  Moreover, while VA medical records reflect that the Veteran has been treated for anemia, such is not associated as secondary to hemorrhoids.  

As such the Board finds that the Veteran's hemorrhoids do not warrant a disability rating in excess of 10 percent under Diagnostic Code 7336 as the evidence of record does not reflect any findings of hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  

All things considered, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 10 percent at any time since the date of claim on November 27, 2006.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Veteran's disability has been no more than 10 percent disabling since that date, so his rating cannot be "staged" because the 10 percent rating represent his greatest level of functional impairment attributable to this condition since that date.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Lay Statements 

In reaching the above conclusions, the Board has not overlooked the Veteran's statements and testimony with regard to the severity of his service-connected sinusitis and hemorrhoids currently on appeal.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during his February 2010 Travel Board hearing and in the course of his VA examinations.  The Veteran is competent to report his current symptomatology as it pertains to his sinusitis and hemorrhoids and the Board finds that the Veteran's statements are credible.  With respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  Particularly in this case, much of the rating criteria are based upon objective findings, and therefore, the Board affords more weight to the objective evidence in the private medical records, VA outpatient treatment reports and VA examinations of record for the appeal period.  Thus, the Board has considered the Veteran's reports with respect to his current symptoms and their effects on his activities to the extent they are applicable to each of the rating criteria in evaluating his disability ratings in this decision.  

Extraschedular Consideration

Based upon the findings discussed in detail above, and following a full review of the record, the Board determines that the record evidence favors a finding that the Veteran's sinusitis should be rated at 30 percent, but no more, and his hemorrhoids should be rated at 10 percent, but no more, from November 27, 2006.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, the Board finds that at no point since the date of the claim has the disability been shown to be so exceptional or unusual as to warrant the assignment of disability ratings for either disability, higher than those currently assigned, on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned based on more significant functional impairment.  This matter was implicitly considered and rejected by the RO.  See SOC, dated June 2008, citing 38 C.F.R. § 3.321(b)(1).  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating of 30 percent prior to October 19, 2010 for sinusitis is granted, subject to the provisions governing the award of monetary benefits.  

A disability rating in excess of 30 percent from October 19, 2010 for sinusitis is denied.  

A disability rating in excess of 10 percent for hemorrhoids is denied.  


REMAND

Although the Board regrets any further delay in adjudicating the Appellant's claim, pursuant to the duty to assist, the issue of entitlement to a disability rating in excess of 10 percent for hiatal hernia with GERD and hyper-contractile must be remanded for further development.

In July 2010 decision and remand, the Board, in part, instructed the RO, via the AMC, to provide the Veteran with a VA examination in order to determine the current nature of his hiatal hernia with GERD and hyper-contractile.  The remand instructions related to the VA examination for hiatal hernia with GERD and hyper-contractile provided that the VA examiner should note whether the condition is productive of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substantial arm or shoulder pain, productive of considerable impairment of health; whether two or more of the foregoing symptoms are present but with less severity; and/or whether the condition is productive of symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

A VA examination was provided for the Veteran's hiatal hernia with GERD and hyper-contractile in October 2010.  The examiner noted that there was no history of vomiting, a history of weekly nausea, a history of esophageal distress several times a week, accompanied by frequent and moderate pain, a history of heartburn or pyrosis several times a week, and a history of regurgitation several times a week.  She also noted that the Veteran denied melena, hematochezia, and hematemesis and there were no signs of anemia.  No physical examination was performed.  In this case, the examiner did not address whether dysphagia or material weight loss was present, did not discuss any other symptoms combinations which were productive of severe impairment of health, if any, and did not address the BVA remand instructions asking her to note specifically: (1) whether the Veteran's current condition is productive of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substantial arm or shoulder pain, productive of considerable impairment of health; (2) whether two or more of the foregoing symptoms are present but with less severity; and/or (3) whether the condition is productive of symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Thus, the examiner failed to comply with the Boards July 2010 remand instructions regarding the examination of Veteran's hiatal hernia disability.  

Based on the history noted by the VA examiner above and in considering the VA medical records which indicate the Veteran was treated for anemia for some time during the pendency of this appeal, the Board finds that this examination is incomplete and must, therefore be remanded for an addendum opinion to address the specific instructions laid out by the Board.  

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, the Board finds that it is necessary to remand the claim again for full compliance with the Board's July 2010 remand instructions, and specifically for the VA examiner to address the exact questions set forth in the remand instructions, as posed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 U.S.C.A. § 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC/RO should forward the claims file to the VA examiner who last performed the October 2010 examination of the Veteran's hiatal hernia, or, if this examiner is not available, the claims filed should be forwarded to a similar specialist, for a supplemental opinion to obtain findings as to the current severity of the service-connected hiatal hernia disability.  The claims file, to include a copy of this remand, must be made available to the examiner to review.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file, including a copy of this remand and the relevant private and VA medical records.  

The examiner is then asked to note the following: 

(a).  Whether the condition is productive of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substantial arm or shoulder pain, productive of considerable impairment of health; 

(b).  Whether two or more of the foregoing symptoms are present but with less severity; 

(c).  And/or whether the condition is productive of symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

The rationale for any opinion provided should be set forth.  

If another VA examination is deemed necessary in order to render the above-requested opinion, such should be scheduled.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


